Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statement (Form S-3ASR No. 333-207966) of Dynavax Technologies Corporation and in the related Prospectuses, (2) Registration Statements (Form S-3 Nos. 333-191610 and 333-200083) of Dynavax Technologies Corporation and in the related Prospectuses, (3) Registration Statement (Form S-3/A No. 333-191610) of Dynavax Technologies Corporation and in the related Prospectus, and (4) Registration Statements (Form S-8 Nos. 333-113220, 333-136345, 333-145094, 333-152819, 333-157741, 333-164255, 333-171552, 333-190313, 333-197838 and 333-204506) pertaining to the 1997 Equity Incentive Plan, the 2004 Stock Incentive Plan, the 2004 Employee Stock Purchase Plan, the 2010 Employment Inducement Award Plan and/or the 2011 Equity Incentive Plan of Dynavax Technologies Corporation; of our reports dated March8, 2016, with respect to the consolidated financial statements of Dynavax Technologies Corporation and the effectiveness of internal control over financial reporting of Dynavax Technologies Corporation included in this Annual Report (Form 10-K) of Dynavax Technologies Corporation for the year ended December31, 2015. /s/Ernst& Young LLP Redwood City, California March8, 2016
